Citation Nr: 1805337	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability as result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1953 to January 1956. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Louis, Missouri (RO), which in pertinent part, denied the benefit sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss and tinnitus disabilities arise from a common etiology and have a combined evaluation of 60 percent.

2.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence of record indicates that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact that the Board is granting entitlement to a TDIU, a discussion of the VA's duties to notice and assist, as well as a detailed explanation of how VA complied with those requirements, is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2017).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(1).

In this case, the Veteran asserts that he is unable to work due to his service-connected bilateral hearing loss and tinnitus disabilities.  On his August 2015 Application for Increased Compensation based on Unemployability, VA 21-8940, the Veteran marked that he was last employed as a meat cutter in 2010, and he became too disabled to work in 2014.  He marked that he had completed three years of high school, and had no other training.   During the August 2015 VA audiology examination, the Veteran informed the VA examiner that he had worked as butcher for thirty years following service, and he had voluntarily retired.  He has reported that his disabilities significantly impact his ability to understand conversations with others.  

The Veteran is currently service connected for bilateral hearing loss rated as 50 percent disabling and tinnitus rated as 10 percent disabling, which have a combined evaluation of 60 percent.  The Veteran's service-connected disabilities arise from a common etiology, and thus may be considered as one disability for purposes of satisfying the scheduler rating criteria.   See 38 C.F.R. § 4.16 (a)(1).

The Veteran has submitted a December 2015 letter from a private audiologist in which she states that the severity of the Veteran's bilateral hearing loss and tinnitus renders him unemployable.  In support of this medical conclusion, the private audiologist noted that the Veteran has profound hearing loss which restricts him from working in noisy environments and makes it difficult for him to be able to communicate, even when communicating with others face-to-face.  His disabilities result in a significant health risk for him and others in occupational settings that involve transportation, driving, and heavy or moving machinery.  

There is no medical opinion to the contrary.  Rather, in the August 2015 VA audiology examination report, the VA examiner noted that the Veteran's hearing loss disability impacts his activities of daily living and work because of his difficulty with having conversations with others. 

The foregoing evidence suggests that the Veteran's service-connected disabilities, when viewed in light of his background and work history, as likely as not preclude substantial gainful employment opportunities.  The Veteran's prior employment as a butcher required him to work with machinery and in an environment where he needed to communicate with others regularly, which he is clearly no longer able to do.  He has less than a full high school education and no other formal training.  There is no indication in the record that the Veteran would be able to participate in more sedentary employment that requires technology-related skills in order to accommodate for his profound hearing loss.  Based on the competent medical evidence of record, including statements from the private audiologist and the VA examiner, the Board finds that the Veteran was as likely as not no longer able to maintain gainful employment.

The Board does acknowledge the Veteran's previous reports that he voluntarily retired from his position as a butcher and he has not sought employment since 2010; however, he now asserts that he is too disabled to work because of his service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities, which resulted from a common etiology, render him unemployable, and as such, the Board concludes that entitlement to a TDIU has been established and the appeal is granted.  38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is granted. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


